310 F.2d 717
Daniel ELCHUK, Appellant,v.UNITED STATES of America, Appellee.
No. 18932.
United States Court of Appeals Fifth Circuit.
December 11, 1962.

Milas C. Bradford, Jr., Houston, Tex., for appellant.
Robert A. Hall, Robert C. Maley, Jr., Asst. U. S. Attys., Houston, Tex., for appellee.
Before HUTCHESON, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
When this case was last here,1 the judgment appealed from was affirmed. Pursuant to the mandate of the Supreme Court, this judgment of affirmance was, upon the suggestion of the Solicitor General, vacated, and the cause was remanded to this court "for further proceedings in which the petitioner is to be accorded the opportunity to present oral argument on the merits of his appeal, either personally or through counsel, to the same extent as such opportunity is accorded to the United States Attorney", a procedure which has been the uniform practice of this court for the last thirty years.


2
Upon such re-submission, this court, being well advised in the premises, determined, as it had before determined, that the judgment appealed from should be affirmed, and it is accordingly so ordered.



Notes:


1
 Elchuk v. United States, 5 Cir., 296 F.2d 723